Citation Nr: 0616198	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-18 580	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for anxiety disorder with 
panic attacks, currently rated as 50 percent disabling.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978, with approximately three years of prior 
unverified active duty, and from September 1996 to February 
1998, with additional service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied a rating in excess of 30 percent for 
anxiety disorder with panic attacks.  In a May 2003 rating 
decision, the disability rating was increased to 50 percent 
effective July 11, 2002.  The United States Court of Appeals 
for Veterans Claims ("the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet .App. 35, 
38 (1993).  Consequently, the matter of the increased rating 
remains in appellate status.  In January 2006, the Board 
remanded this case.  


FINDING OF FACT

The veteran has occupational and social impairment, with 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for 
anxiety disorder with panic attacks are met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.125, 
4.126, 4.130, Part 4, Diagnostic Code 9400 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2002, notified the claimant of VCAA.  
Thereafter, additional VCAA letters were sent in January 
2003, February 2003, and in February 2006.  These letters 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The claimant was told to 
provide any relevant evidence in the claimant's possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations in September 2002 
and in March 2003.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected anxiety disorder 
with panic attacks since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board is granting a higher rating in this case.  
Subsequent to this decision, the RO will assigned the 
effective date and the veteran should be notified of such.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9400 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 50 percent rating for anxiety 
disorder with panic attacks.  The veteran meets the criteria 
for a 70 percent rating, but no higher.  

In September 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported that he was taking a lot 
of medication, but still had anxiety and fears.  He related 
that he worried a lot and would go for days without speaking 
to his wife.  He indicated that his employment had ended due 
to stress and an inability to keep his energy up.  Over the 
past year, the veteran stated that he had had anxiety 
attacks, panic attacks on a weekly basis, and feelings that 
he could not get along with others or trust others.  The 
veteran reported that he had not worked in a year.  He was 
waiting on a job interview, but had had no responses.  
Socially, the veteran related that he had no friends except 
his wife and sometimes, he could not talk to her.  He also 
indicated that he did not engage in the leisure activities he 
used to enjoy.  The veteran related that he had experienced 
depression and what he felt to be psychotic feelings because 
he felt that others were trying to harm him emotionally and 
physically.  He also reported that he had contemplated 
suicidal in the past, but stated that he had no current 
ideation or plan due to his family.  He related that he had 
feeling of insecurity, but not inferiority.  He felt guilt 
over his first marriage.  His concentration was not good and 
his decisions were erratic.  His appetite was not good and 
his weight had fallen.  He reported that he awoke feeling 
restless.  Mental status examination revealed that the 
veteran appeared neat and casual.  He was not overtly 
resentful or hostile, but he was overly polite.  There were 
no motor abnormalities.  His affect seemed unchanging, but 
not bland.  His mood was subdued, sullen, and tense.  He was 
oriented times three.  There was no evidence of perceptual 
disorder.  There was no delusional thinking.  He was able to 
understand abstract thought.  He recognized similarities and 
differences.  He was not able to do serial 7's.  He was able 
to state the months of the year, backwards.  Judgment was 
intact.  Recent memory was impaired.  The global assessment 
of functioning (GAF) was 55 to 65.  

The veteran subsequently received VA outpatient treatment.  
In December 2002, the veteran's affect was low and flat.  The 
veteran was depressed and anxious.  In February 2003, it was 
noted that the veteran's mood had improved.  

In March 2003, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he had 
not worked for 2 years.  He indicated that he had fatigue and 
low energy, probably due to depression and anxiety.  He 
stated that he was socially isolated.  Mental status 
examination revealed that the veteran was dressed 
appropriately.  His facial expressions were limited and 
constricted in range.  His affect was blunted.  He reported 
no psychosis, no delusions, no hallucinations, and no 
homicidal or suicidal ideation, plans, or impulses.  His 
memory was intact although he had difficulty with immediate 
memory and his ability to concentrate was very limited.  His 
judgment and decision-making abilities were intact.  He was 
oriented times three.  His insight into his mental illness 
was very limited.  GAF was 47 which the examiner indicated 
reflected a rather severe impact of the veteran's anxiety 
disorder on his ability to function, particularly, his 
ability to obtain and/or maintain gainful employment.  

In April 2004, the veteran reported that he was depressed, 
had lost weight, and was not interested in food or sex.  In 
July 2004, it was noted that the veteran had been doing well 
at junior college and needed only one class to graduate.  His 
depression had improved.  In September 2004, the veteran was 
quite anxious and his mood was depressed.  In December 2004, 
the veteran reported that he was not sure that he would 
complete the one course needed to finish junior college.  In 
January 2005, it was noted that the veteran was not a danger 
to himself.  The next month, he related that he was sad a lot 
and his energy level was low.  In June 2005, his mood and 
concentration had improved.  The veteran was happy with his 
current medication.  The psychiatric findings were consistent 
with prior findings.  

The veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  The veteran has 
near-continuous depression and anxiety; difficulty in 
adapting to stressful circumstances to include being able to 
complete school and obtain/maintain employment; and an 
inability to establish and maintain effective relationships.  
He is socially isolated, but for his wife.  His ability to 
understand his psychiatric impairment is very limited and his 
memory is impaired.  The Board recognizes fluctuation in 
symptoms and GAF scores, but overall the evidence more nearly 
approximates the criteria for a 70 percent rating.  

However, the veteran does not have total occupational and 
social impairment.  He does not exhibit gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living including maintenance of 
minimal personal hygiene; disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The veteran does not exhibit any of the listed 
criteria nor any others of equivalent severity.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating, but no more, are met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 70 percent for 
anxiety disorder with panic attacks.  


ORDER

Entitlement to a 70 percent rating for anxiety disorder with 
panic attacks is granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


